DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 2/11/2022 has been entered. Claims 1, 3-5, 30, 34, 36-40, 42-45, 50, 51, 54-56, 59-62 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection, 112(a) and 112(b) rejections previously set forth in the Final Office Action mailed 9/22/2021.
Claim 62 refers to an embodiment (figure 13B) which is not an elected species in the response received on 12/23/2019 in response to the restriction mailed on 11/1/2019. Accordingly claim 62 is withdrawn from consideration.
Claim Objections
Claims 1, 36, 39 and 40 are objected to because of the following informalities:  
Regarding claim 1, lines 4-6, a grammatical error appears to be present in the limitation “generally aligned along a first longitudinal axis, and a bent portion” because claim do not recite what is generally aligned along a first longitudinal axis.
Regarding claim 1, lines 13-14, the limitation “the first end and second end of the flexible straight needle” appears to be amended to recite “the first end of the flexible straight needle and the second end of the flexible straight needle” in order to clearly identify the first and second ends of the flexible straight needle.
Claim 1 recites the limitation “the second longitudinal axis” in line 22. There is insufficient antecedent basis for this limitation in the claim. Examiner acknowledges the recitation of “a second longitudinal axis” in claim 1, line 6 however, “a second longitudinal axis” in line 6 is for the second end of the bent portion. Examiner further acknowledges the recitation of “generally along the second longitudinal axis” in line 16. 
Regarding claim 36, line 22, the limitation “the soft tissue” appears to be amended to recite “a soft tissue” because this limitation is recited in the first instance.
Regarding claim 39, line 3, the limitation “a finger” appears to be amended to recite “the finger” in order to refer to “a finger” recited in claim 36, line 9.
Regarding claim 40, line 12, the limitation “the soft tissue” appears to be amended to recite “a soft tissue” because this limitation is recited in the first instance.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 54 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure discloses attaching the delivery mechanism to control syringe in step 1006 in figure 17 but claim 54 requires the step of attaching the needle to the bent portion in lines 38-39. For examination purposes, examiner construes the attachment of the flexible straight needle to the second end of the control syringe.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 54, lines 38-39, the limitation “attachment of the flexible straight needle to the second end of the bent portion” renders the claim indefinite because examiner is unclear regarding how the flexible straight needle is attached to the second end of the bent portion whereas the original disclosure requires the attachment to the syringe as shown in figure 17 (step 1006). For examination purposes, examiner construes the attachment of the flexible straight needle to the second end of the control syringe.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 30, 40, 43, 50, 51, 60 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Schimmel (US 1,125,887) in view of Nyte (US 2012/0253294 A1).
Regarding claim 1, Schimmel discloses a precision steerable and angled medication delivery system (figures 1, 2) comprising: a control syringe 1 that includes a syringe body (body of element 1) having a first end (see “F” in figure 1 below), a second end (see “S” in figure 1 below), and generally aligned along a first longitudinal axis (see “L” in figure 1 below), and a bent portion (see “B” in figure 2 below) having a first end 
wherein the second longitudinal axis (see “SA” in figure 2 below) generally extending from the second end (see “SE” in figure 2 below) of the bent portion (see “B” in figure 2 below) is angled relative to the first longitudinal axis (see “L” in figure 1 below) of the syringe body (body of element 1), 
a flexible straight needle 6 (page 1, lines 54-57, needle is considered as straight because the needle is being bent and can be made straight when outside element 7) having a first end (end of element 6 closer to element “S” in figure 1 below) and a second end (end of element 6 near “SE” in figure 2 below), and a length (length of element 6) between the first end and second end of the flexible straight needle 6, wherein the first end (end of element 6 near element “S” in figure 1 below) of the flexible straight needle 6 is positioned adjacent the second end (see “SE” in figure 2 below, adjacent is a subjective term and therefore, considered to be adjacent the second end) of the bent portion (see “B” in figure 2 below) and generally along the second longitudinal axis (see “SA” in figure 2 below), wherein the flexible straight needle 6 is configured to be steerable when being inserted within a body in soft issue along a curved path (path followed by element 6) in the soft tissue in response to rotation of the syringe body of the control syringe about the first longitudinal axis (see “L” in figure 1 below), wherein (i) the second longitudinal axis (axis of element 6 parallel to element “SA” in figure 2 below) of the flexible straight needle 6, and (ii) the first longitudinal axis (see “L” in figure 1 below) of the syringe body define a bend angle (see “A” in figure 2 below) between the first longitudinal axis and the second longitudinal axis, 

wherein the second end (see “SE” in figure 2 below) of the bent portion (see “B” in figure 2 below) and the first end of the flexible straight needle 6 are configured to position the flexible straight needle 6 at the bend angle (figure 2) relative to the first longitudinal axis of the syringe body (body of element 1) to facilitate an injection of a medication through the flexible straight needle along the curved path in the soft tissue. Schimmel is silent regarding a length that is greater than about 1.5 inches and less than about 6 inches.
However, Nyte teaches a design of a precision steerable and angled medication delivery system in treating internal nasal valves comprising a needle 202 (figure 2) comprising a length (total length formed by elements 206 and 208) that is greater than about 1.5 inches and less than about 6 inches (paragraph 0031, lines 15-21, 1.75”+0.25”=2”) for the purpose of selecting an appropriate length of the needle to perform specific medical treatment (paragraph 0031).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the length of the needle of Schimmel to include a length that is greater than about 1.5 inches and less than about 6 inches as taught by Nyte for the purpose of selecting an appropriate length of the needle to perform specific medical treatment (paragraph 0031).

    PNG
    media_image1.png
    540
    216
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    310
    193
    media_image2.png
    Greyscale

Regarding claim 30, Schimmel discloses wherien the bend angle (see “A” in figure 2 above) comprises about 90 degrees (element A can be broadly construed as “about 90 degrees”). 

Regarding claim 40, Schimmel discloses a precision steerable and angled medical delivery system (figures 1 and 2) comprising: 
a control syringe 1 having a bent connector (see element “B” in figure 2 above) at an end (see “S” in figure 1 above), the control syringe 1 having a first longitudinal axis (see “L” in figure 1 above); wherein the bent connector (see “B” in figure 2 above) 
the second longitudinal axis being different from the first longitudinal axis and having a bend angle (see “A” in figure 2 above) measured between the first longitudinal axis and the second longitudinal axis; 
a flexible needle (page 1, lines 54-57, needle is considered as straight because the needle is being bent and can be made straight when outside element 7) having a length and wherein the bent connector (see “A” in figure 2 above) is connectable to the flexible needle 6, and wherein the flexible needle 6 is configured to be steerable within the soft tissue of a body along a curved path (path followed by element 6) in the soft tissue in response to rotation of the control syringe from about the first longitudinal axis.
Schimmel is silent regarding a length of at least about 1.5 inches and less than about 6 inches.
However, Nyte teaches a design of a precision steerable and angled medication delivery system in treating internal nasal valves comprising a needle 202 (figure 2) comprising a length (total length formed by elements 206 and 208) of at least about 1.5 inches and less than about 6 inches (paragraph 0031, lines 15-21, 1.75”+0.25”=2”) for the purpose of selecting an appropriate length of the needle to perform specific medical treatment (paragraph 0031).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the length of the needle of Schimmel to include a length of at least about 1.5 inches and less than about 6 inches as taught by Nyte for the purpose of selecting an appropriate length of the needle to perform specific medical treatment (paragraph 0031).



Regarding claim 50, Schimmel disclsoes wherein the bent portion (see “B” in figure 2 above) is an interface (page 1, lines 61-71) between the syringe body (body of element 1) and the flexible straight needle 6.

Regarding claim 51, Schimmel disclsoes wherien the second end (see “S” in figure 1 above) of the syringe body (body of element 1) is coincident with the first end of the bent portion (see “B” in figure 2 above).

Regarding claim 60, Schimmel is silent regarding the syringe body and the bend portion are integrally formed. However, it is obvious to one of ordinary skill in the art to make integral if making integral does not affect the device operation (MPEP 2144.04(V)(B)). In the current application, making the syringe body and bend portion integral will not affect the operation of Schimmel device.

Regarding claim 61, Schimmel discloses wherein the syringe body and the bend portion are connectively coupled (page 1, lines 61-71).

Claims 3-5, 34, 36, 37, 39, 55 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Schimmel (US 1,125,887) in view of Nyte (US 2012/0253294 A1) and further in view of Hunt et al. (US 3,118,447).
Regarding claim 3, Schimmel/Nyte (hereinafter referred as “modified Schimmel”) discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
whereby the control plunger (see “P” in figure 1 above) is configured to allow the user the control plunger to pull the control plunger by the user’s thumb (user can place thumb on underside of element “P” and push it in the direction opposite to element 6), whereby negative pressure is selectably exertable on the fluid retained within the syringe body of the control syringe while the user’s thumb is positioned on the control plunger (see “P” in figure 1 above), 
whereby the control plunger (see “P” in figure 1 above) is configured to allow the user to push the control plunger (see “P” in figure 1 above) by the user’s thumb (user can push thumb on element “P” in figure 1 above to push element “P” in direction towards element 6), whereby positive pressure is selectably exertable on the fluid retained within the syringe body of the control syringe while the user’s thumb is positioned on the control plunger, whereby the fluid maybe controllably dispensed;
a grip (see “G” in figure 1 above) configured to receive two of the user’s fingers (user’s fingers can be placed on “G” in figure 1 above).
Modified Schimmel is silent regarding the control plunger having an opening formed adjacent a top end and configured to receive a user’s thumb, a grip comprising at least two rings and whereby a movement of one or more of the at least two rings may be used to impart the rotation of the syringe body of the control syringe about the first 
However, Hunt teaches a design of a syringe (figure 1) comprising a syringe plunger 12 having an opening 32 formed adjacent a top end (end of element 12 where element 32 is located) and configured to receive a user’s thumb (column 3, lines 4-8), a grip 28 comprising at least two rings 28 for the purpose of facilitating the handling and operation of the syringe in injecting fluid into a patient (column 1, lines 14-18).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, to modify the syringe plunger and the grip of modified Schimmel to incorporate a syringe plunger having an opening formed adjacent a top end and configured to receive a user’s thumb and the grip having at least two rings as taught by Hunt for the purpose of facilitating the handling and operation of the syringe in injecting fluid into a patient (column 1, lines 14-18).
Furthermore, the control plunger and grip of modified Schimmel modified in view of Hunt to include rings of Hunt will result in a modified control syringe having both positive and negative pressure selectably exertable on a fluid retained within the control syringe while the user’s thumb is positioned in the opening formed adjacent the top end of the control plunger, whereby the control plunger is configured to allow the user to pull the control plunger by the user’s thumb, whereby negative pressure is selectably exertable on the fluid retained within the control syringe while the user’s thumb is positioned in the opening formed adjacent the top end of the control plunger, whereby the control plunger is configured to allow the user to push the control plunge by the user’s thumb, whereby positive pressure is selectably exertable on the fluid retained within the control syringe while the user’s thumb is positioned in the opening formed adjacent the top end of the control plunger, whereby the fluid may be controllably dispensed; and wherein a movement of one or more the at least two rings (i.e. holding 

Regarding claim 4, modified Schimmel discloses the claimed invention substantially as claimed, as set forth above in claim 1. Schimmel further discloses wherein a plane (see “Pl” in figure 1 above) having a first side (Side of element “Pl” in figure 1 above towards a view out of figure 1) and a second side (side of element “Pl” in figure 1 above towards a view going inside of figure 1) passes through the syringe body of the control syringe 1 wherein the bent portion (see “B” in figure 2 above) is bent generally in a direction away from the plane (see “pl” in figure 1 above) to orient the flexible straight needle 6, wherein the flexible straight needle 6 extends generally in a direction away (figures 1 and 2) from the second side (side of element “Pl” in figure 1 above towards a view going inside of figure 1, according to figure 1, it is unclear if element 6 is coming out of view in figure 1 or going inward in figure 1 therefore, if needle 6 is construed to be going inward of figure 1 then second side can be construed as being a view out of figure 1 and first side can be considered as a view going inside of figure 1) of the plane (see “Pl” in figure 1 above). Modified Schimmel is silent regarding a plane with a first side and a second side passes through at least one of the at least two rings wherein at least one of the two rings is configured to receive a finger of the user through the at least one of the at least two rings and in a direction from the first side of the plane to the second side of the plane.
However, as explained in the rejection of claim 3 above, modified Schimmel modified in view of Hunt will result in having at least two rings will result in a modified 

Regarding claim 5, modified Schimmel discloses the claimed invention substantially claimed, as set forth above in claim 1. Schimmel further discloses wherein the flexible straight needle 6 is a hollow needle in fluid communication with the control syringe 1, wherein the control plunger (see “P” in figure 1 above) of the control syringe is configured to slidably exert a positive fluid pressure on the fluid in the hollow needle to prevent the flexible straight needle from plugging with a patient’s tissue (due to flow of the fluid, any tissue trying to enter into the element 6 thereby plugging element 6 would be prevented).

Regarding claim 34, modified Schimmel discloses the claimed invention substantially as claimed, as set forth above in claim 1. Schimmel further discloses wherein the curved path (path followed by element 6) extends through an intervening tissue to a delivery site (site where element 6 is inserted).

Regarding claims 36 and 39, Schimmel discloses a precision steerable and angled medication delivery system (figures 1, 2) comprising:
a bent connector body (body of element “B” in figure 2 above) with a first end (see “FE” in figure 2 above) and a second end (see “SE” in figure 2 above), the first end and the second end being opposite ends of the bent connector body (body of element “B” in figure 2 above);

a plunger (see “P” in figure 1 above) insertable into the reservoir to expel the medication, wherein the plunger configured to receive a user’s thumb (thumb could be placed on element “P” in figure 1 above); 
wherein the second end (see “SE” in figure 2 above) of the bent connector body is configured to couple to a flexible needle 6 (page 1, lines 54-57, needle is considered as straight because the needle is being bent and can be made straight when outside element 7),
wherein the first end (see “FE” in figure 2 above) of the bent connector body has a first longitudinal axis (axis passing through element “FE” in figure 2 above parallel to element “L” in figure 1 above) aligned with a syringe longitudinal axis (see “L” in figure 1 above) of the control syringe 1,
wherein the second end of the bent connector body has a second longitudinal axis (see “SA” in figure 2 aboe) and is configured to align the flexible needle 6 along the second longitudinal axis,
wherein the bent connector body is bent so that a fixed bend angle (see “A” in figure 2 above) is measured between the first longitudinal axis and the second longitudinal axis,

wherein when the second end (see “SE” in figure 2 above) of the bent connector body is coupled (coupled via element 7) to the flexible needle 6,
the flexible needle 6 is configured to be steerable within the soft tissue of a body in soft tissue along
a curved bent path (path followed by element 6) in the soft tissue in response to rotation of the bent connector body about the first longitudinal axis, and
wherein the bent connector body comprises a channel (hollow portion inside element 6) defined through the bent connector body and connecting the reservoir of the control syringe in fluidic communication to the second end (see “SE” in figure 2 above) of the bent connector body.
Schimmel is silent regarding a length of at least about 1.5 inches and less than about 6 inches.
However, Nyte teaches a design of a precision steerable and angled medication delivery system in treating internal nasal valves comprising a needle 202 (figure 2) comprising a length (total length formed by elements 206 and 208) of at least about 1.5 inches and less than about 6 inches (paragraph 0031, lines 15-21, 1.75”+0.25”=2”) for the purpose of selecting an appropriate length of the needle to perform specific medical treatment (paragraph 0031).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the length of the needle of Schimmel to include a length that is greater than about 1.5 inches and less than about 6 inches as taught by Nyte for the purpose of selecting an appropriate length of the needle to perform specific medical treatment (paragraph 0031).

However, Hunt teaches wherein the grip 28 (figure 1) comprises a first curved member (one of two elements 28) and a second curved member (second of two elements 28) disposed on opposite sides of the syringe body (body of element 10) to each receive a finger, wherein the plunger 12 comprises an at least partial ring 32 configured to receive a user’s thumb wherein the first curved member (one of two elements 28) and the second curved member (second of two elements 28) are both ring apertures that comprise an annulus defining an aperture (aperture in element 28) for receiving a finger therein for the purpose of facilitating the handling and operation of the syringe in injecting fluid into a patient (column 1, lines 14-18).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the control syringe of Schimmer to incorporate wherein the plunger comprises an at least partial ring configured to receive a user’s thumb wherein the first curved member and the second curved member are both ring apertures that comprise an annulus defining an aperture for receiving a finger therein as taught by Hunt for the purpose of facilitating the handling and operation of the syringe in injecting fluid into a patient (column 1, lines 14-18).

Regarding claim 37, Schimmer discloses further comprising a distal linear portion (linear portion of element “B” extending and comprising element “SE” in figure 2 above) that includes the flexible needle 6 extending outwardly (figure 2) from the second end of the bent connector body (see element “B” in figure 2 above)  and coinciding along a length of the flexible needle 6 with the second longitudinal axis (see “SA” in figure 2 

Regarding claim 55, Schimmer discloses wherein an opening (opening in element 6) of the flexible needle is at a tip (end of element 6 near element “SE” in figure 2 above) of the flexible needle 6, and wherein positive pressure (upon applying positive pressure, flow of fluid will prevent the element 6 from clogging) is maintained in response to a positive pressure on the plunger of the control syringe to prevent the flexible needle from clogging during use.

Regarding claim 59, Schimmel discloses wherein the flexible needle 6 is bent in at least one location (location where element 6 is bent inside element 7).

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schimmel (US 1,125,887) in view of Nyte (US 2012/0253294 A1) in view of Hunt et al. (US 3,118,447) and further in view of Bauchert (US 1,569,961).
Regarding claim 38, modified Schimmel/Hunt (hereinafter referred as “modified Schimmel ‘87”) discloses the claimed invention substantially as claimed as set forth above in claim 36. Modified Schimmel ’87 is further regarding wherein the second end of the bent connector body is disconnectable from the flexible needle. However, if the needle 6 of Schimmel is forcibly separated from element 7 of Schimmel then the second end of the bent connector body is construed to be disconnectable from the flexible needle. 
Furthermore, Bauchert teaches a design of a syringe with a needle comprising the second end 14 of the bent connector body (body of element 5) is disconnectable from the needle 16 (page 2, lines 25-30, because element 16 is secured by screwing 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to replace the connection between the needle and the second end of the bent connector body of modified Schimmel ’87 to incorporate the second end of the bent connector body is construed to be disconnectable from the needle (which is flexible needle in modified Schimmel ’87 modified in view of Bauchert) as taught by Bauchert for the purpose of using a well-known alternative means for connecting the needle with the bent connector body (page 2, lines 25-30). Examiner further construes that modification will not change the position and arrangement of the needle 6 of Schimmel instead the connection between the “SE” in figure 2 above and element 6 of Schimmel will be modified in view of Bauchert.

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schimmel (US 1,125,887) in view of Nyte (US 2012/0253294 A1) and further in view of Pond (US 6,494,713 B1).
Regarding claim 42, modified Schimmel discloses the claimed invention substantially as claimed, as set forth above in claim 40. Schimmel discloses the needle 6 is affixed to an end (see “SE” in figure 2 above) of the bent connector (see “B” in figure 2 above) but is silent regarding wherein the bent connector is permanently affixed to the flexible needle extending outwardly from an end of the bent connector.
However, Pond teaches a design of a bent connector body (body of element 22 in figures 6 and 9) wherein the bent connector 22 is permanently affixed (column 4, lines 1-6, “adhesive”) to the needle 10 extending outwardly from an end of the bent connector 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to replace the connection between the needle and an end of the bent connector of modified Schimmel to include the bent connector is permanently affixed to the needle (which is flexible needle in modified Schimmel modified in view of Pond) extending outwardly from an end of the bent connector as taught by Pond for the purpose of connecting the needle to the second end of the bent connector body using a well-known alternative approach (column 4, lines 1-6).

Regarding claim 45, modified Schimmel discloses the claimed invention substantially as claimed, as set forth above in claim 40. Schimmel discloses the needle 6 is affixed to the bent connector (see “B” in figure 2 above) but is silent regarding wherein the flexible needle is permanently affixed to the bent connector.
However, Pond teaches a design of a bent connector body (body of element 22 in figures 6 and 9) wherein the needle 10 is permanently affixed (column 4, lines 1-6, “adhesive”) to the bent connector 22 for the purpose of connecting the needle to the second end of the bent connector body using a well-known alternative approach (column 4, lines 1-6).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to replace the connection between the needle and the bent connector of modified Schimmel to include the needle (which is flexible needle in modified Schimmel modified in view of Pond) is permanently affixed to the bent connector as taught by Pond for the purpose of connecting the needle to the bent connector body using a well-known alternative approach (column 4, lines 1-6).

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schimmel (US 1,125,887) in view of Nyte (US 2012/0253294 A1) and further in view of Bauchert (US 1,569,961).
Regarding claim 44, modified Schimmel discloses the claimed invention substantially as claimed, as set forth above in claim 40. Modified Schimmel is silent regarding wherein the flexible needle is disconnectable from the bent connector body. However, if the needle 6 of Schimmel is forcibly separated from element 7 of Schimmel then the flexible needle is construed to be disconnectable from the bent connector body.
However, Bauchert teaches a design of a syringe with a needle comprising the needle 16 is disconnectable (page 2, lines 25-30, because element 16 is secured by screwing approach element 16 is disconnectable) from the bent connector body (body of element 5) for the purpose of using a well-known alternative means for connecting the needle with the bent connector body (page 2, lines 25-30).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to replace the connection between the needle and the second end of the bent connector body of modified Schimmel to incorporate wherein the needle (which is flexible needle in modified Schimmel modified in view of Bauchert) is disconnectable from the bent connector body as taught by Bauchert for the purpose of using a well-known alternative means for connecting the needle with the bent connector body (page 2, lines 25-30).

Claim 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schimmel (US 1,125,887) in view of Nyte (US 2012/0253294 A1) in view of Riitano (US 6,079,979) and further in view of Lipari (US 2,748,768).

a control syringe 1 that includes 
a syringe body (body of element 1) having a first end (see “F” in figure 1 above), a second end (see “S” in figure 1 above), and generally having a first longitudinal axis (see “L” in figure 1 above), and 
a bent portion (see “B” in figure 2 above) having a first end (see “FE” in figure 2 above), a second end (see “SE” in figure 2 above), wherein the first end (see “FE” in figure 2 above) of the bent portion (see “B” in figure 2 above) is position adjacent the second end (see “S” in figure 1 above) of the syringe body and wherein the second end (see “SE” in figure 2 above) of the bent portion has a second longitudinal axis (see “SA” in figure 2 below), 
a flexible straight needle 6 (page 1, lines 54-57, needle is considered as straight because the needle is being bent and can be made straight when outside element 7) having a tip (end of element 6 near “SE” in figure 2 above), and to couple with the second end (see “SE” in figure 2 below, adjacent is a subjective term and therefore, considered to be adjacent the second end) of the bent portion (see “B” in figure 2 above) and generally along the second longitudinal axis (see “SA” in figure 2 above), 
wherein the second longitudinal axis (see “SA” in figure 2 above) is angled relative to the first longitudinal axis (see “L” in figure 1 above),
wherein (i) the second longitudinal axis (see “SA” in figure 2 above), and (ii) the first longitudinal axis (see “L” in figure 1 above) define a bend angle (see “A” in figure 2 above) between the first longitudinal axis and the second longitudinal axis, 
wherein the bend angle (see “A” in figure 2 above) is an angle between about 80 degrees and about 100 degrees (element “A is construed broadly as being between “about 80 degrees and about 100 degrees”), 

However, Nyte teaches a design of a precision steerable and angled medication delivery system in treating internal nasal valves comprising a needle 202 (figure 2) that is between greater than about 1.5 inches and less than about 6 inches (paragraph 0031, lines 15-21, 1.75”+0.25”=2”) for the purpose of selecting an appropriate length of the needle to perform specific medical treatment (paragraph 0031).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the length of the needle of Schimmel to include flexible straight needle that is between greater than about 1.5 inches and less than about 6 inches as taught by Nyte for the purpose of selecting an appropriate length of the needle to perform specific medical treatment (paragraph 0031). 
Schimmel is further silent regarding the flexible straight needle configured to couple with the second end of the bent portion at the first end of the flexible straight needle.
However, Riitano teaches the flexible straight needle 60 (figure 3) configured to couple with the second end (end comprising element 46) of the bent portion 22 at the first end 62 of the flexible straight needle for the purpose of having a well-known alternative connecting mechanism with the bent portion (figure 3, column 5, lines 39-43).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the connection between the bent portion and the needle of Schimmel to incorporate the flexible straight needle configured to couple with the second end of the bent portion at the first end of the flexible straight needle as taught by Riitano for the 
Schimmel is further silent regarding a precision steerable and angled medication delivery system comprising a stylette, the flexible straight needle configured to receive and retain the stylette within the flexible straight needle, wherein the stylette is configured to at least partially occupy a fluid passage through the needle at least prior to attachment of the needle to the second end of the control syringe.
However, Lipari teaches a design of a syringe (figure 1) comprising a stylette 36 wherein the stylette 36 is configured to at least partially occupy a fluid passage (hollow portion inside element 24) through the needle 24 and preserve an opening thereof at least prior to attachment of the needle to the second end of the control syringe 10 for the purpose of maintaining sterility until the needle is ready for use (column 2, line 63-column 3, line 2).
It is further construed that one of ordinary skill in the art when modifying Schimmel in view of Lipari will place element 32 of Lipari in contact with element 7 of Schimmel and element 36 of Lipari will not be longer than the length of element 6 of Schimmel. Furthermore, the limitation “at least partially occupy a fluid passage … prior to attachment of the needle to the second end of the control syringe” is an intended use. Therefore, during manufacturing of Schimmel device if element 36 of Lipari is attached to the element 6 of Schimmel prior to attachment of element 6 of Schimmel with element 7 of Schimmel even then the element 6 of Schimmel is capable to receive element 36 of Lipari.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify a precision steerable and angled medication delivery system of Schimmel to incorporate wherein the stylette is configured to at least partially occupy a fluid passage through the needle and preserve an opening thereof at least prior to attachment .

Allowable Subject Matter
Claim 56 is allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record Riitano (US 6,079,979) discloses each and every limitation of claim 56, as explained in the rejection of claim 56 in the previous office action mailed on 9/22/2021. However, Riitano discloses that maximum length of the needle can be 35 mm (column 7, lines 61-64) which is less than about 1.5 inches. Having a maximum length is vital for precise delivery in desired location (column 7, line 65-column 8, line 4) without damaging the undesired tissues (column 8, lines 36-43). Therefore, one of ordinary skill in the art would not modify the needle length to have a length at least about 1.5 inches to about 6 inches in combination with other claimed limitations of claim 56.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783